DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 23 February 2022. 
Claims 1-12 and 14 are cancelled.
Claims 13 has been amended.
Claims 13 and 15-29 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 13 and 15-29 under U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of amendment of claim 13.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-19 and 21-29 are dependent on canceled claim 14 and claim 20 is dependent on claim 19.  Therefore, the limitations of claims 15-29 are unclear for being dependent on canceled claim 14.  In favor of compact prosecution, claims 15-29 are being interpreted as being dependent on claim 13.

Rejections Maintained and Made Again
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 13, 15-21, 23-25 and 27-28 under 35 U.S.C. 103 as being unpatentable over PARK (“Inflated Sporopollenin Exine Capsules Obtained from Thin-Walled Pollen”, SCIENTIFIC REPORTS, 6:28017, 1-10, published date:15 June 2016; cited in IDS filed 03/07/2018) is maintained and made again.
Park is primarily directed towards extraction of sporopollenin exine capsules from pollen to obtain micro capsules for encapsulation (abstract).
Regarding claim 13, Park discloses pollen grains are proving to be excellent microcapsules for encapsulation applications (page 1, second paragraph).  Park discloses protein-free microcapsule known as a sporopollenin exine capsule (SEC) developed through an extraction process that leaves only the hollow sporopollenin exine layer, which itself functions as a microcapsule and can be utilized for encapsulation applications (page 1, second paragraph).  Park discloses defatted Zea mays pollen grains pretreated with ACS grade ethyl ether (e.g. organic solvent) to remove waxy coating and any other fatty acid constituents of the pollen grains (pages 2, fourth paragraph).  Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses that SEC’s extracted by 85 (w/v) % H3PO4 for 2.5 hours were sufficiently free of sporoplasmic remnants and largely intact while retaining the characteristic structural appearance of the unprocessed grains (paragraph bridging pages 7 and 8).  Park discloses that after having been exposed to H3PO4 treatment, the contents blocking the germination pore were removed, leaving behind the main aperture (e.g. open aperture) along with nanopores (e.g. open pore plant pollen) (page 8, second paragraph; and Figure 6c).
Regarding claims 17-18, 21 and 27, Park discloses loading the Zea mays SEC with BSA (e.g. protein/allergen) (page 8, first and third paragraph). 
Regarding claims 19-20, Park discloses that the Zea mays SEC is attractive for aerosol drug delivery (page 9, last paragraph).
Regarding claim 28, Park discloses that the 85% H3PO4 treatment of Zea mays pollen had a protein content of about 4.28% (e.g. substantially free of proteins) compared to 26.3% in unprocessed Zea mays pollen (Figure 2e).  Park discloses that SEC microcapsule can be used for applications including bioimaging, taste masking, and cell seeding scaffolds (e.g. substantially free of antigenic proteins) (page 1, second paragraph).
Claims 15-16 and 23-25 contain product-by-process limitations. The fact that product-by-process claims may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. Since the prior art discloses a product which reasonably appears to be identical or only slightly different than a product claimed in a product-by-process claim, a rejection based on section 103 of the statute is acceptable. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, Park discloses Zea mays sporopollenin exine capsules with an unblocked aperture (e.g. open aperture) which is identical or substantially the same as the instantly claimed open plant pollen even though the product of Park is made by a different process (e.g. the acid treatment is not hot and does not include hot strong alkali solution treatment step after the acid treatment).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce Zea mays sporopollenin exine capsule (SEC) which are intact, have an unblocked aperture along with nanopores across the surface, and are sufficiently free of sporoplasmic remnants (e.g. open pore plant pollen, open aperture and with interior hollow cavity); wherein the SEC is used for encapsulation of including bioimaging, taste masking, cell, bovine serum albumin (e.g. antigenic protein) and aerosol drug.  The person of ordinary skill in the art would have been motivated to make those modifications because Park teaches Zea mays SEC with open aperture (e.g. open pore plant pollen) which is substantially the same as the instantly claimed open pore plant pollen, even though the Zea mays SEC with open aperture (e.g. open pore plant pollen) are made by a different process than the instantly claimed process of making the instantly claimed open pore plant pollen.  The person of ordinary skill in the art would have reasonably expected success because Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses that SEC’s extracted by 85 (w/v) % H3PO4 for 2.5 hours were sufficiently free of sporoplasmic remnants and largely intact while retaining the characteristic structural appearance of the unprocessed grains (paragraph bridging pages 7 and 8).  Park discloses that after having been exposed to H3PO4 treatment, the contents blocking the germination pore were removed, leaving behind the main aperture (e.g. open aperture) (page 8, second paragraph; and Figure 6c).

The rejection of claims 22, 26 and 29 under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 13, 15-21, 23-25 and 27-28 above, and further in view of GILL (US 2014/0105961 A1, cited in PTO-892 mailed 08/09/2019) is maintained and made again.
Regarding claims 22, 26 and 29, the composition of claim 14 is described above in section 10.
Park does not specifically teach that a polymer coating is applied to the open pore plant pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical  adsorption/attachment/anchoring points, plugs one or more of the multiples pores, coats the inner cavity, coats the exterior surface or a combination thereof.  The deficiencies are made up for by the teachings of Gill.
Gill is primarily directed towards methods of making and using the compositions for modulating the immune response in a subject by providing a vaccine composition having a pollen disposed in a pharmaceutical carrier for delivery to a subject, wherein the pollen comprises multiple pores that connect an outer surface of the pollen to an inner cavity and one or more antigens disposed on the outer surface, in the inner cavity, in the multiple pores, or a combination thereof, wherein the one or more antigens modulate an immune response in the subject (abstract).
Regarding claims 22, 26 and 29, Gill teaches a composition comprising a pollen disposed in a pharmaceutical carrier for delivery to a subject, wherein the pollen comprises multiple pores that connect an outer surface of the pollen to an inner cavity and one or more antigens disposed on the outer surface, in the inner cavity, in the multiple pores, or a combination thereof (paragraph [0010]). Gill teaches that the one or more antigens modulate an immune response and that the modulation includes an increase or a decrease in the immune response towards the antigen (e.g. allergen) (paragraph [0010]). Gill teaches that the antigens include proteins (paragraph [0010]).  Gill teaches that the composition include a polymer coating applied to the pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical adsorption/attachment/anchoring points, plugs one or more of the multiple pores, coats the inner cavity, or a combination thereof (paragraph [0010]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce Zea mays sporopollenin exine capsule (SEC) which are intact, have an unblocked aperture along with nanopores across the surface, and are sufficiently free of sporoplasmic remnants (e.g. open pore plant pollen, open aperture and with interior hollow cavity); wherein the SEC is used for encapsulation of including bioimaging, taste masking, cell, bovine serum albumin (e.g. antigenic protein) and aerosol drug.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain sporopollenin exine capsules with a diffusion barrier by including a polymer coating.  The person of ordinary skill in the art would have reasonably expected success because Park discloses SEC extraction using including H3PO4 hydrolysis (page 2, paragraph 5).  Park discloses loading the Zea mays SEC with BSA (e.g. protein/allergen) (page 8, first and third paragraph).  Gill teaches that the composition include a polymer coating applied to the pollen, wherein the polymer coating is a diffusion barrier, a coating that includes physical or chemical adsorption/attachment/anchoring points, plugs one or more of the multiple pores, coats the inner cavity, or a combination thereof (paragraph [0010]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant argues that the instant specification shows comparison examples that follow the teachings of Park, to show that the result fails to achieve the open pore plant pollen instantly claimed.  Applicant argues that conventional treatment, such as Park, do not yield material that maintains the integrity of the pollen and has the required openings. Applicant argues that FIG. 2B shows the result of conventional treatment, which shows the pollen is irrecoverable.  Applicant argues that Park uses sonication to achieve its cleaning, which leads to the failure of the integrity of the pollen.  
Applicant's arguments filed on 23 February 2022 have been fully considered but they are not persuasive.  In response, Park discloses protein-free microcapsule known as a sporopollenin exine capsule (SEC) developed through an extraction process that leaves only the hollow sporopollenin exine layer, which itself functions as a microcapsule and can be utilized for encapsulation applications (page 1, second paragraph).  Park discloses capsules of Zea mays extracted by 85 (w/v) % H3PO4 that are empty (e.g. interior hollow  cavity) (page 5, second paragraph).  Park discloses that SEC’s extracted by 85 (w/v) % H3PO4 for 2.5 hours were sufficiently free of sporoplasmic remnants and largely intact while retaining the characteristic structural appearance of the unprocessed grains (paragraph bridging pages 7 and 8).  Park discloses that after having being exposed to H3PO4 treatment, the contents blocking the germination pore were removed, leaving behind the main aperture (e.g. open aperture) along with nanopores (e.g. open pore plant pollen) (page 8, second paragraph; and Figure 6c).  Therefore, Park discloses substantially the same plant pollen which is empty (e.g. interior hollow cavity), has an open aperture and is intact.  
Further, the treated pollen in instant Figure 2B is directed towards pollen treated using conventional treatment which as evidence by instant Figure 1 includes an alkali treatment step which is not an included step in treatment method taught by Park.  Therefore, the images of pollen which has been treated using conventional treatment does not apply to the treated pollen disclosed by Park.
Applicant argues that Park does not teach use of high temperature organic and acid steps to yield pollen that maintains the interior hollow cavities and have openings, while maintaining the integrity of the pollen.
In response, the fact that product-by-process claims may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. Since the prior art discloses a product which reasonably appears to be identical or only slightly different than a product claimed in a product-by-process claim, a rejection based on section 103 of the statute is acceptable. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, Park discloses Zea mays sporopollenin exine capsules (e.g. plant pollen) which are empty, have an unblocked aperture (e.g. open aperture), and is intact which is identical or substantially the same as the instantly claimed open plant pollen even though the product of Park is made by a different process (e.g. does not include hot strong alkali solution treatment step after the acid treatment).
Thus, for the reasons of record and for the reasons presented above claims 13 and 15-29 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634